NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30247

                Plaintiff-Appellee,             D.C. No.
                                                1:15-cr-00130-EJL-1
 v.

MARCELO OMAR SANCHEZ-                           MEMORANDUM*
ESPINOSA, AKA Omar,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                     Argued and Submitted December 9, 2019
                              Seattle, Washington

Before: GRABER, BERZON, and HIGGINSON,** Circuit Judges.

      Marcelo Sanchez-Espinosa appeals the sentence imposed following his

guilty plea to conspiracy to possess with intent to distribute methamphetamine in




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Stephen A. Higginson, United States Circuit Judge for
the U.S. Court of Appeals for the Fifth Circuit, sitting by designation.
violation of 21 U.S.C § 841(a)(1) and (b)(1)(A). We vacate the sentence and

remand for resentencing.

      The district court’s denial of Mendoza’s initial motion to withdraw relied on

an incorrect legal standard and violated Sanchez-Espinosa’s Sixth Amendment

right to counsel of choice.1 Because Sanchez-Espinosa hired Mendoza, Sanchez-

Espinosa had a qualified constitutional right to discharge him “for any reason or no

reason.” United States v. Rivera-Corona, 618 F.3d 976, 980 (9th Cir. 2010);

accord United States v. Brown, 785 F.3d 1337, 1340 (9th Cir. 2015). It was

apparent that Sanchez-Espinosa “instigated the withdrawal motion,” Brown, 785

F.3d at 1347, as Mendoza made the initial motion to withdraw “at my client’s

behest.” The district court understood the motion to be Sanchez-Espinosa’s request

to substitute counsel.

      When it ruled on the motion to withdraw, the district court did not recognize

that Mendoza was retained. The court’s written order misidentified Sanchez-

Espinosa as “an indigent defendant request[ing] new court-appointed counsel in

place of an existing appointed attorney.” The court then incorrectly applied

“extent-of-conflict” review, the standard used when a defendant seeks to substitute

appointed counsel for appointed counsel. Rivera-Corona, 618 F.3d at 979; see


       1.     We review for abuse of discretion because Sanchez-Espinosa does not
raise the issue of substitution of counsel for the first time on appeal.


                                         2
Brown, 785 F.3d at 1343. As a result of these errors, the district court violated

Sanchez-Espinosa’s Sixth Amendment right to counsel of choice. See Rivera-

Corona, 618 F.3d at 979; Brown, 785 F.3d at 1344.

      We vacate and remand for resentencing only. Our disposition does not

disturb Sanchez-Espinosa’s conviction, as the district court received and ruled on

his request to substitute counsel more than one month after his guilty plea was

accepted as final.

      VACATED and REMANDED.




                                          3